UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 (Amendment No. 3) TAM S.A. (Name of Subject Company) TAM S.A. (Name of Person Filing Statement) Preferred Shares, without par value American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Share American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Common Share (Title of Class of Securities) 87484D103 (American Depositary Shares) each representing one Preferred Share 87484D202 (American Depositary Shares) each representing one Common Share (CUSIP Number of Class of Securities) Marco Antonio Bologna Chief Executive Officer Av. Jurandir, 856, Lote 4, 1° andar 04072‑000, São Paulo, SP Federative Republic of Brazil Telephone: (55) 11-5582-9715 Copies to: Flávia Turci Turci Advogados Rua Fidêncio Ramos, 100, 7° andar Vila Olímpia 04551-010 São Paulo – SP Federative Republic of Brazil Telephone:(55) 11-2177-2177 Sarah Jones Anand Saha Clifford Chance US LLP 31 West 52nd Street New York, New York 10019 Telephone:(212) 878-8000 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 3 to Schedule 14D-9 (this "Amendment") amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 filed with the Securities and Exchange Commission (the "SEC") on May 10, 2012, as amended on May 21, 2012 and June 4, 2012 (the "Statement"), by TAM S.A., a sociedade anônima de capital aberto organized under the laws of Brazil ("TAM") , relating to the exchange offer (the "exchange offer") made by Holdco II S.A. ("Holdco II"), a Chilean company formed in June 2011 and indirectly owned by the controlling shareholders of TAM and LAN Airlines S.A., a Chilean company ("LAN"), in the United States pursuant to an offer to exchange/prospectus (the "offer to exchange/prospectus") and in Brazil and elsewhere outside of the United States pursuant to other offering documents published in Brazil and made available to all holders of TAM’s common shares, without par value ("TAM common shares"), TAM’s preferred shares, without par value ("TAM preferred shares" and, collectively with TAM preferred shares, "TAM shares"), and American Depositary Shares, each representing one TAM common share or one TAM preferred share ("TAM ADSs"), to acquire all of the issued and outstanding (i) TAM common shares, (ii) TAM preferred shares, and (iii) TAM ADSs, in each case other than any TAM shares owned by the controlling shareholders of TAM, in exchange for the same number of common shares of Holdco II, upon the terms and subject to the conditions set forth in the offer to exchange/purchase dated May 10, 2012 and the related letters of transmittal which form a part of the Registration Statement on Form F-4 (Reg. No. 333-177984), as amended, filed with the SEC by LAN and Holdco II. All information in the Statement is incorporated into this Amendment by reference, except that such information is hereby amended to the extent specifically provided herein. Item 8. Additional Information. Item 8 of the Statement is hereby amended and supplemented to include the following: Extension of the Offer Period On June 12, 2012, LAN and Holdco II waived the squeeze-out condition to the exchange offer and extended the exchange offer for 10 calendar days, until 5:00 p.m. Eastern Time (6:00 p.m. São Paulo time) on June 21, 2012. Subject to the satisfaction of the other completion conditions set forth in the exchange offer documents, the auction on the BM&FBOVESPA will occur at 9:00 a.m. Eastern Time (10:00 a.m. São Paulo Time) on June 22, 2012. At the previously scheduled expiration time of the exchange offer on June 11, 2012, a total of 74,999,004 shares were validly tendered and not withdrawn, which represented 89.46% of the outstanding TAM shares not owned by the controlling shareholders of TAM. Together the tendered shares and the shares owned by the controlling shareholders of TAM represent 147,836,864 shares or 94.4% of the outstanding shares of TAM. The press release announcing the extension of the exchange offer and the waiver of the squeeze-out condition is attached hereto as Exhibit (a)(9) and is incorporated by reference herein. Item 9. Exhibits. Item9 of the Statement is hereby amended and supplemented to include the following: Exhibit No. Description (a)(9) Press release, dated June 12, 2012. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. TAM S.A. By: /s/Marco Antonio Bologna Name: Marco Antonio Bologna
